1 Reported in 227 N.W. 853.
In this action by a father to recover damages for personal injuries suffered by his son, who was run into by defendant's automobile, the verdict went against plaintiff, and he appeals from an order denying his motion for a new trial.
The evidence was conflicting. That for defendant, if believed by the jury, and it was, is sufficient to support the verdict. It was not devitalized by inherent improbability or self-contradiction. It was not opposed by established physical facts. A verdict based upon such evidence will not be disturbed. The record presents no excuse for the effort that has been made to persuade us to interfere on the merits. *Page 622 
The assignments of error based upon instructions to the jury present nothing requiring discussion. The verdict is well supported by the evidence, and there was no reversible error.
Order affirmed.